DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an after-final amendment filed August 19, 2022. Claims 75, 77-79, 81-84, 86-90 and 115-120 were previously pending. Applicant cancelled claims 84 and 118 and amended claim 75. Claims 75, 77-79, 81-83, 86-90, 115-117, 119 and 120 are pending and under consideration.
Reasons for Allowance
Applicant’s claim amendments overcame all of the previously presented claim rejections. Applicant incorporated the limitation of claim 118 into claim 75. Claim 118 was previously indicated as free of prior art. No new references were found teaching or suggesting claim 75 as amended, therefore claims 75, 77-79, 81-83, 86-90, 115-117, 119 and 120 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 27, 2022